Filed 11/15/21; Certified for Publication 12/14/21 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SIXTH APPELLATE DISTRICT


FRIENDS, ARTISTS AND NEIGHBORS                                         H048088, H048409
OF ELKHORN SLOUGH et al.,                                             (Monterey County
                                                                       Super. Ct. No. 18CV001000)
         Plaintiffs and Appellants,

         v.

CALIFORNIA COASTAL COMMISSION,

         Defendant and Respondent;

HERITAGE/WESTERN COMMUNITIES,
LTD, et al.,

         Real Parties in Interest and
         Respondents.


                                           I. INTRODUCTION
         Respondents Heritage/Western Communities, Ltd and Heritage Development
Corporation (collectively, Heritage) sought to develop property in Monterey County.
Heritage obtained the requisite government approvals, including a coastal development
permit, from Monterey County.
         Appellant Friends, Artists and Neighbors of Elkhorn Slough (FANS) filed an
appeal with respondent California Coastal Commission (Coastal Commission) regarding
Monterey County’s approval of the coastal development permit. Coastal Commission
staff prepared a report recommending denial of Heritage’s coastal development permit
application primarily due to the lack of adequate water supply. At a public hearing on
November 8, 2017, the Coastal Commission expressed disagreement with staff’s
recommendation and approved Heritage’s permit application. Commission staff
thereafter prepared written revised findings to support the commission’s action, and those
revised findings were later adopted by the commission on September 13, 2018.
       Appellants FANS and LandWatch Monterey County (LandWatch) filed a petition
for writ of mandate in the trial court, contending that the Coastal Commission’s approval
of the coastal development permit to Heritage violated the California Environmental
Quality Act (CEQA; Pub. Resources Code, § 21000 et seq.) 1 and the California Coastal
Act of 1976 (Coastal Act; § 30000 et seq.). The court denied the petition and entered
judgment against FANS and LandWatch.
       On appeal, FANS and LandWatch contend that the trial court erred in denying the
petition for writ of mandate and the Coastal Commission’s approval of Heritage’s coastal
development permit should be set aside, because the Coastal Commission failed to
complete the requisite environmental review before approving Heritage’s permit
application.
       For reasons that we will explain, we determine that the Coastal Commission’s
environmental review was incomplete at the time it approved Heritage’s coastal
development permit application on November 8, 2017. This failure to complete the
requisite environmental review before approving the application requires that the
approval be vacated. We will therefore reverse the judgment and direct the trial court
(1) to vacate its decision denying the petition for writ of mandate, (2) to enter a new
judgment granting the petition against the commission, and (3) to issue a writ of mandate
directing the commission to vacate its approval of the coastal development permit.



       1
        All further statutory references are to the Public Resources Code unless
otherwise indicated.

                                             2
             II. OVERVIEW: COASTAL DEVELOPMENT PERMITS
       “The Coastal Act ‘was enacted by the Legislature as a comprehensive scheme to
govern land use planning for the entire coastal zone of California. The Legislature found
that “the California coastal zone is a distinct and valuable natural resource of vital and
enduring interest to all the people”; that “the permanent protection of the state’s natural
and scenic resources is a paramount concern”; that “it is necessary to protect the
ecological balance of the coastal zone” and that “existing developed uses, and future
developments that are carefully planned and developed consistent with the policies of this
division, are essential to the economic and social well-being of the people of this
state . . . .” [Citation.]’ [Citation.] The Coastal Act is to be ‘liberally construed to
accomplish its purposes and objectives.’ [Citation.]” (Pacific Palisades Bowl Mobile
Estates, LLC v. City of Los Angeles (2012) 55 Cal.4th 783, 793-794 (Pacific Palisades).)
       The Coastal Act “requires local governments to develop local coastal programs,
comprised of a land use plan and a set of implementing ordinances designed to promote
the act’s objectives of protecting the coastline and its resources and of maximizing public
access. [Citations.] Once the California Coastal Commission certifies a local
government’s program, and all implementing actions become effective, the commission
delegates authority over coastal development permits to the local government.
[Citations.]” (Pacific Palisades, supra, 55 Cal.4th at p. 794.) In this case, the record
reflects that Monterey County’s local coastal program (LCP) was certified in 1988.
       The Coastal Act generally requires that a coastal development permit be obtained
for “any development in the coastal zone” in addition to obtaining any other permit
required by law. (§ 30600, subd. (a); see Pacific Palisades, supra, 55 Cal.4th at p. 794.)
A local government’s action on a coastal development permit application may be
appealed to the Coastal Commission. (See § 30603, subd. (a); Pacific Palisades, supra,
at p. 794.) If the Coastal Commission on appeal “finds that the proposed development is



                                               3
in conformity with the certified local coastal program,” a coastal development permit
must be issued. (§ 30604, subd. (b).)
               III. FACTUAL AND PROCEDURAL BACKGROUND
       A. Monterey County’s Approval of Coastal Development Permit
       In August 2000, Heritage/Western Communities, Ltd applied for a combined
development permit, including a coastal development permit, from Monterey County for
the “Rancho Los Robles Subdivision.” The proposed project was located in the northern
part of the county and initially included more than 100 residential units and a commercial
parcel. Monterey County prepared an environmental impact report (EIR) for the project.
The EIR contained several alternatives to the project, including an alternative that
reduced the number of residential units.
       In October 2008, the Monterey County Planning Commission recommended
denying the project due to water supply and traffic congestion issues and because the
project’s benefits would not outweigh the environmental effects. The planning
commission’s decision was appealed to the county board of supervisors.
       In December 2008, the Monterey County Board of Supervisors disagreed with the
planning commission’s recommendation. The board of supervisors approved a combined
development permit (which included a coastal development permit) with 102 conditions
for a staff-proposed, reduced density alternative to the project, which included only 80
residential units. 2 The board of supervisors also certified the EIR and adopted a


       2
          The reduced project, as approved by the county, provided for the following:
(1) the division of two parcels (33.58 acres total) into 76 lots, consisting of 68 single-
family residential parcels, four duplex lots, a 1.76-acre mixed-use parcel, and 9.7 acres of
common area parcel which included a 2.5-acre community recreation area with a small
parking lot and two 0.5-acre miniparks; (2) the development of a commercial parcel and
the construction of a four-unit apartment building above the commercial space; (3) the
removal of up to 25 coastal oak trees and on-site relocation of 0.1-acre of willow trees;
(4) the demolition of two single-family dwellings, two barns, and a garage, and the
removal of two mobilehomes; and (5) the development on slopes greater than 25 percent.

                                             4
statement of overriding considerations regarding significant and unavoidable traffic
impacts on State Route 1 and on regional groundwater and seawater intrusion.
       B. Appeal by FANS to the Coastal Commission
       In 2009, FANS 3 filed an appeal with the Coastal Commission regarding the
county’s approval of the coastal development permit. 4 A second appeal was filed by two
commissioners from the Coastal Commission. 5
       In 2011, Coastal Commission staff asked Heritage whether it intended to continue
pursuing the development. Commission staff indicated that they would be
recommending denial of a coastal development permit for the project due to the project’s
inconsistencies with the LCP, including regarding water supply and potential adverse
impacts to environmentally sensitive habitat areas (ESHA). 6
       In 2015, Heritage Western Communities, Ltd. indicated that it was still interested
in pursuing the project, and that it was revising the project in an attempt to address the
issues raised. Coastal Commission staff subsequently met with Heritage several times to
discuss project issues. By mid-2017, Heritage had modified the proposed project,




       3
         FANS describes itself as “an association of citizens committed to preserving and
enhancing the Elkhorn Slough and its watershed through public education, citizen
activism and advocacy.”
       4
         A Coastal Commission staff report noted that the county’s approval of the
project was appealable to the Coastal Commission because, among other reasons, the
proposed development was located within 100 feet of a wetland. (See § 30603,
subd. (a)(2).)
       5
         An appeal to the Coastal Commission may be filed by an applicant, an aggrieved
person, or any two members of the commission. (§ 30625, subd. (a).)
       6
        “ESHA . . . are ‘rare or especially valuable’ habitat areas in the coastal zone,
given enhanced protection by the Coastal Act. [Citation.]” (Banning Ranch
Conservancy v. City of Newport Beach (2017) 2 Cal.5th 918, 936.)

                                              5
including by: (1) reducing the number of residential units from 80 to 54, (2) dedicating
land for future parks and other facilities, and (3) eliminating the commercial space. 7
       The Coastal Commission determined that the appeals raised a substantial issue,
and the matter was set for a de novo hearing. (See § 30625, subd. (b)(2).)
                    1. Coastal Commission’s De Novo Review and
                             Approval of Permit Application
               a. 2017 staff report recommending denial of coastal development permit
       In October 2017, Coastal Commission staff issued a report (hereafter 2017 staff
report) that recommended denial of the coastal development permit for the project on de
novo review by the commission. Commission staff described the project as being
“located in the unincorporated community of Las Lomas in North Monterey County. Las
Lomas is a small, rural, mostly residential community surrounded by North Monterey
County’s characteristic rolling hills consisting of open space, agriculture, and very low-
density residential development. The project site consists of sloping hills containing
16.5 acres of oak woodland habitat and 11 acres of strawberry row-crop agricultural
production.”




       7
         The modified project included 50 single-family residences and four units in
duplexes. Two of the single-family residences would be reserved as “Workforce
Housing for families earning up to 180% of Monterey County median income,” and the
duplexes would be designated as affordable rental homes. Heritage would pay the county
an “affordable housing in-lieu fee” to satisfy remaining affordable housing requirements.
In addition, 3.5 acres of land would be dedicated to the county for public park and
recreation improvements. Also, approximately 17 acres of land would be dedicated to a
to-be-formed community service district. Specific community facilities would be
identified and built subject to the community service district securing funding and
separate approval by the community service district in the future. The proposed
commercial space was eliminated from the project. The revised project also included the
demolition of one single-family residence and two barns, the removal of two
mobilehomes, and the construction of roads and related improvements.

                                             6
       Commission staff indicated that the primary reason for the denial was the lack of
adequate water supply. The project was “inconsistent with the LCP’s water supply and
priority land use policies,” “because the project proposes to convert existing high-priority
agricultural uses to allow for the construction of a low-priority 54-unit residential
subdivision within a groundwater basin that is severely overdrafted.” “When such a
combination results,” that is, a residential subdivision which is “a low-LCP-priority use”
in an area “with known water supply deficiencies,” “the LCP affirmatively requires the
proposed development to be denied.” Commission staff indicated that the project must
be denied under these policies even if the proposed project would result, as argued by
Heritage, in “a ‘no-net increase’ use of water, . . . including through proposed water
offsets and retrofits to make the project ‘water neutral.’ ”
       Significantly, commission staff indicated that even if the project was consistent
with the LCP regarding water supply, then the commission would still need additional
information or documentation, such as project modifications and design alternatives,
from Heritage addressing issues pertaining to (1) oak woodland, 8 (2) water quality,
(3) visual resources and community character, (4) agricultural areas, and (5) traffic.
However, because commission staff was recommending “independently denying the
project based on the lack of an adequate water supply,” commission staff indicated that
additional information or documentation regarding these other issues was “not warranted
at this time,” and that any additional analysis, modification, or alternatives with respect to
these other issues was rendered “moot.”
       Commission staff observed that the Coastal Commission was required to
determine whether the coastal development permit application was consistent with
CEQA. To that end, commission staff stated that “the proposed project would have

       8
         Regarding oak woodland on a portion of the project site, commission staff
determined that such oak woodland was an ESHA, and that the proposal to subdivide this
area into residential lots was “not allowed within this habitat.”

                                              7
significant adverse effects on the environment” as detailed in the report’s findings. “[T]o
avoid the significant effects on coastal resources,” denial of the project was necessary.
Commission staff concluded that, by denying the project, CEQA and its requirements did
not apply to the project. (See Cal. Code Regs., tit. 14, §§ 15042, 15270, subd. (a).) 9
       Heritage subsequently sent a letter dated November 7, 2017, to the Coastal
Commission. The letter was more than 40 pages long and had over 400 pages of exhibits.
Among other arguments in the letter, Heritage contended that the project was “water
positive and will generate no net draw on the aquifer,” and therefore the project “cannot
cause water to be extracted at a level that exceeds its LCP-required safe yield amount.”
Heritage argued that if commission staff’s “water related recommendations” were
adopted, it would “result in a de facto moratorium” on development. Heritage also
contended that commission staff had incorrectly interpreted LCP policies to require
“complete avoidance of oak woodlands and a buffer around the entire habitat.” Heritage
contended that the policies instead allowed for oak tree removal and development within
oak woodlands. Heritage further argued that the conditions included with the county’s
approval of the project, along with additional special conditions proposed by Heritage,
provided sufficient mitigation measures.
       In response to Heritage’s letter, commission staff issued an addendum dated
November 7, 2017, to the staff report. The addendum reiterated that “it is not enough to
have a ‘water neutral’ (or even ‘water positive’) project; rather the groundwater resource
itself is required to be in a safe, long-term yield condition to be able to support new
residential subdivisions in North Monterey County. The LCP simply does not allow
approval of residential subdivisions when the basin is in its current state of severe
overdraft.” Regarding oak woodland, the addendum reiterated that the LCP designated



       9
        All further undesignated references to regulations are to title 14 of the California
Code of Regulations (Regulations).

                                              8
oak woodland as ESHA, and that subdivisions were not allowed within ESHA even if
oak tree removal was minimized. Finally, the addendum reiterated that “while many of
the project’s LCP conformance issues could be addressed by project modifications,
including with respect to avoidance of residential subdivision and development within
oak woodland ESHA, on prime/productive agricultural soils, and along the ridgeline
(albeit with what would most likely be a substantially reduced project size), such
modifications are moot because the project is and would remain inconsistent with the
LCP’s water supply, groundwater resources, and priority land use policies and
standards.”
              b. 2017 Coastal Commission de novo hearing
       On November 8, 2017, the Coastal Commission held a public hearing in
connection with its de novo review of Heritage’s application for a coastal development
permit. At the hearing, commission staff made a presentation and recommended denial
of the permit application. Commission staff emphasized that the project consisted of a
“large, suburban-style residential subdivision in a predominantly rural agricultural area
with severe water supply deficiencies and on land comprised of oak woodland ESHA and
productive agricultural soils.” Heritage made a presentation recommending approval of
the project, contending that its water balance study showed the project would be “water
positive”; that the property was designated medium-density residential, not agricultural
for crop farming; that development was allowed on oak woodlands; and that the project
was otherwise consistent with the LCP. FANS argued against the project, contending
that the project was inconsistent with the LCP as described in the report by commission
staff, and that there were flaws in Heritage’s water balance study. Other speakers at the
hearing included LandWatch 10 which opposed the project, and a Monterey County

       10
         LandWatch describes itself as nonprofit public benefit corporation with the
following purposes: “to promote sound land use planning and legislation at the city,
County, and regional levels, to combat urban sprawl, and to promote livability in the

                                             9
employee who had been involved in the county’s review of the project and who
expressed “a different perspective” than commission staff regarding water supply, ESHA,
and agriculture.
       The Coastal Commissioners primarily asked staff about water supply and ESHA
issues. One of the commissioners expressed disagreement with the staff report regarding
whether the relevant policies imposed a “moratorium” on residential development based
on the condition of the aquifer, and indicated that he believed the proposed project could
be approved based on evidence in the record that the project would not have the requisite
impact on the aquifer. The commissioner also expressed a belief that the policy
regarding ESHA and oak woodlands did not contain a “blanket prohibition” on
development, and that Heritage’s, not commission staff’s, interpretation of the policy
appeared to be correct. Another commissioner referred to the needs of “disadvantaged
unincorporated communities” and indicated that the developer for this project was “very
willing” to provide various amenities, including “build a park, fix the streets, [and] do
some lighting,” for the community.
       At the conclusion of the hearing, the Coastal Commission voted seven to five in
favor of approving Heritage’s coastal development permit application.
                      2. Coastal Commission’s Revised Findings
              a. 2018 staff report regarding revised findings
       In August 2018, Coastal Commission staff issued a report (hereafter 2018 staff
report) containing revised findings in support of the commission’s approval of Heritage’s




region’s cities and towns, through public policy development, advocacy, and education,”
and “to preserv[e] economic vitality, high agricultural productivity, and environmental
health in Monterey County by encouraging effective public participation in the land use
planning process.”

                                             10
coastal development permit. 11 Whereas the prior staff report recommended denial of the
permit primarily due to the lack of adequate water supply, the 2018 staff report
determined that water supply was no longer an issue that necessitated denial of the
project, and that other LCP policies supported approval of the project.
       Regarding water, commission staff acknowledged that, “in order to both protect
groundwater resources and to ensure that scarce water supply remains available for
priority uses,” “the LCP does not allow certain development.” However, “[t]he LCP also
includes policies identifying the need for affordable housing and other community goods
in Las Lomas, specifically identifying Las Lomas as one of only three areas in the entire
North County area appropriate for such growth given natural resource and public service
capacity constraints. In addition, the County also has argued that the LCP’s water supply
and groundwater resources policies should not be read as prohibiting all development in
all cases when an overdraft condition exists, but rather that certain limited projects that
provide needed (and LCP envisioned) community goods that are undertaken in a manner
that will not adversely impact the underlying groundwater basin (i.e., will not generate a
water demand exceeding or adversely impacting the safe, long-term yield of the local
aquifer) can be found consistent with the LCP’s overall framework. The Commission in
this case agreed based on the specific facts presented. Specifically, because this project
included on-site low and moderate income housing (as well as an in-lieu fee for
additional off-site affordable housing), parks, and infrastructure improvements within the
Las Lomas urban services line called out by the LCP for allowable growth, and because
the [Heritage’s] project-specific water balance study found the project to have a net




       11
       By this time, as we set forth below, FANS and LandWatch had filed their
December 7, 2017 petition for writ of mandate in the trial court, challenging the Coastal
Commission’s approval of Heritage’s project.

                                             11
positive effect on the groundwater basin,[12] the Commission found that the project meets
these LCP goals and requirements. Relying on . . . groundwater recharge conclusions
[from Heritage’s water balance study], the Commission found the project to be supplied
by a long-term adequate water supply that would not negatively impact the underlying
aquifer. These factors—the project’s proposed community investments (affordable
housing, parks, open space, and infrastructure improvements), within a community the
LCP explicitly identifies as appropriate for such investment, and positive groundwater
recharge are what differentiate it with other proposed North County residential
subdivision projects the Commission has denied. Those projects were located outside of
Las Lomas, did not provide the type of community goods proposed here (i.e., they were
strictly residential subdivisions), and did not demonstrate positive (or even neutral)
groundwater recharge. As such, the project’s factset here is unique and specific due to
what is being proposed and where, and the Commission approved this project as
consistent with the relevant LCP policies considering these specific facts and
circumstances.”



       12
           Commission staff indicated that Heritage’s water balance report showed that
the project would be “water positive.” Specifically, “with proposed stormwater
improvements, groundwater infiltration, and water recycling, the project would actually
result in a positive groundwater recharge of 7.61 [acre-feet per year] (i.e., 7.61 [acre-feet
per year] more water would infiltrate the groundwater basin than the development will
consume from the basin, based on . . . water usage of 18.21 [acre-feet per year] and
infiltration of 25.82 [acre-feet per year] . . . . [T]he project will have a net positive effect
on groundwater supplies.” Further, “additional recharge associated with the project is
expected to improve groundwater health.” Commission staff also explained that
Heritage’s water balance report indicated that the proposed project’s estimated use of
18.21 acre-feet per year of water was “slightly less than the current estimated water usage
of 23.7 [acre-feet per year], and further indicates that the project would result in a net
benefit to the aquifer even if the existing water use at the site is not taken into account.
Thus, based on the Water Balance Report’s findings that the project will improve
groundwater aquifer health relative to the project’s water usage, the Commission found
that the project can be served by a long term, adequate water supply.” (Fn. omitted.)

                                              12
       The staff report also addressed the other issues that had been identified as the basis
for commission staff’s earlier recommendation to deny approval of the permit
application. For example, regarding oak woodland, the staff report explained that “the
project minimized disruption and habitat loss, and also included both oak woodland
restoration and preservation via dedication.” 13 Regarding agricultural use, the staff report
indicated that the LCP had designated the site for concentrated development, not
agricultural use, and that the site was zoned for medium-density residential use. Further,
“[t]he Commission also found the proposed project consistent with other LCP
requirements, including with respect to water quality, visual resources, and traffic.” The
staff report indicated that project approval was based on certain project parameters
relating to road improvements, residential siting and design features, water quality
protection measures, and water use audits. Further, the county’s earlier conditions of
approval would also apply to the project, and those conditions were to be “adjusted where
necessary” and “implemented in a manner consistent with” the parameters of the project
as approved by the Coastal Commission.
       Regarding the coastal development permit application’s consistency with CEQA,
commission staff observed that CEQA prohibited project approval if there were feasible
alternatives or feasible mitigation measures that would substantially lessen any
significant adverse effect the project may have on the environment (§ 21080.5,
subd. (d)(2)(A)). Commission staff stated that “the project as proposed appropriately
addresses any potential adverse impacts to . . . coastal resources,” and that “the proposed


       13
          Regarding the approximately 17 acres of land that would be dedicated to a to-
be-formed community services district or other appropriate public entity, commission
staff explained that the land was for “recreation and for habitat preservation for the
remaining undeveloped oak woodland, wetland, and willow habitat areas. [Heritage]
would undertake the restoration of these habitat areas and then dedicate the land . . . , but
the additional specific community facilities would be identified and built subject to the
[community services district] securing funding and separate . . . approval in the future.”

                                             13
project avoids significant adverse effects on the environment within the meaning of
CEQA. As such, there are no additional feasible alternatives or feasible mitigation
measures available which would substantially lessen any significant adverse
environmental effects . . . .”
              b. 2018 Coastal Commission hearing regarding revised findings
       On September 13, 2018, the Coastal Commission held a public hearing to consider
revised findings to support the commission’s earlier November 8, 2017 approval of
Heritage’s coastal development permit application. At the hearing, Heritage requested
that the commission make modifications to commission staff’s proposed revised findings.
Heritage’s proposed modifications, including regarding water, oak woodlands/ESHA,
and traffic, were set forth in a September 7, 2018 letter from Heritage to the commission.
Heritage contended that its proposed modifications “better reflect[ed]” the commission’s
earlier approval of the permit application. At the public hearing, Heritage also contended
that its project, as proposed to the commission, “always included” the county’s 102
conditions of approval, and that commission staff had incorporated certain specifics from
those conditions into the description of the project that was contained in the staff report.
       At the hearing, commission staff expressed disagreement with the modifications
proposed by Heritage. Staff indicated that the proposed revised findings by staff
reflected “what was presented to the Commission in November,” and that staff had “tried
to be as accurate as possible in that regard.” Staff explained that “the commission was
presented with . . . a project that would use that amount of water, and because it was
using that amount of water, it would have this net positive per [Heritage’s] calculations
and [its] water report. And that’s what we have reflected in the project description and
also reflected throughout the revised findings in the report.” One commissioner
responded, “I don’t know that we drew to a specific standard, we simply said in the
aggregate, if it’s neutral or positive, then we can find consistency with the LCP
provision.” Commission staff agreed that “that was the discussion,” but that staff was

                                             14
“trying to reflect what we thought [Heritage] was bringing forward in terms of the
project . . . .”
        Of the seven commissioners who originally voted in favor of the permit
application, three were present at the hearing regarding revised findings. One of those
three commissioners remarked: “[W]e find ourselves in a situation where the interests,
generally speaking, of the Commission in terms of the permit itself and that of [Heritage]
should be somewhat aligned. So it is in the interest of [Heritage] to strengthen our
findings from their perspective, not to weaken them. [¶] It’s also in the interest of the
Commission to have the most defensible findings possible here in the interest of
[Heritage] and the Commission should be aligned because the Commission granted the
permit. We granted the application. [¶] . . . [P]rocedurally we neglected to notice that
we needed to also mention in our motion that we should incorporate all of the
recommended conditions at the time of the hearing. But as [Heritage] points out, based
upon the Commission’s action, I believe they are inclusive of the County conditions of
approval.” The commissioner later stated, “I think that generally the staff’s revised
findings accurately reflect the hearing, but I also think that I have no objection to the
suggested modifications made by [Heritage] because I think they also in most cases --
they strengthen and broaden and add to the findings that were made by the majority at
that hearing. And so I would personally have no objection to incorporating that.” A
second commissioner who had voted in favor the of the permit stated, “[Heritage’s]
revised findings do adequately reflect what my thought process was and why I voted the
way I did.” The third commissioner who had voted in favor of the permit stated, “I agree
with my colleagues . . . that the revised findings reflect what my thought process was that
day as well.”
        Those three commissioners, who were the only commissioners present who were
eligible to vote on the revised findings, voted in favor of the staff’s proposed revised
findings, as modified by Heritage.

                                             15
       After holding the public hearing, the Coastal Commission issued its final adopted
findings, which were based on the 2018 staff report and the modifications requested by
Heritage. The final adopted findings included a statement by the commission that it
“found the project consistent with the LCP . . . .”
       The Coastal Commission issued the coastal development permit for the project on
September 18, 2018. The permit indicates that it “was approved by the California
Coastal Commission on November 8, 2017,” which was the date of the de novo hearing.
       C. FANS and LandWatch’s Petition for a Writ of Mandate
       In the meantime, on December 7, 2017, after the Coastal Commission had
approved Heritage’s coastal development permit application but before the 2018 staff
report was prepared or the commission held its hearing on revised findings, FANS and
LandWatch (collectively, FANS) filed a petition for writ of mandate in the trial court, 14
challenging (1) the decision by the Coastal Commission to approve the permit application
and (2) the decision by Monterey County 15 to certify the EIR and approve the project. In
the petition, Heritage/Western Communities, Ltd and Heritage Development Corporation
were identified as real parties in interest.
       The petition alleged the following three causes of action: (1) the Coastal
Commission violated the Coastal Act, (2) the Coastal Commission and Monterey County
violated CEQA, and (3) Monterey County violated planning and zoning requirements.
Based on the alleged violations, FANS sought (1) a peremptory writ of mandate directing
the Coastal Commission and Monterey County to set aside their approvals of the project
and to comply with the requirements of CEQA, the Coastal Act, and/or planning and



       14
          The petition was originally filed in Alameda County Superior Court. Heritage
and Monterey County filed a motion for change of venue. The motion was granted, and
the matter was transferred to Monterey County Superior Court.
       15
            Monterey County is not a party to this appeal.

                                               16
zoning provisions, and (2) injunctive relief preventing the commission, the county, and
Heritage from proceeding with development of the project pending such compliance.
       The Coastal Commission and Heritage each answered the petition.
       D. Monterey County’s Demurrer and Dismissal from the Action
       Monterey County filed a demurrer to the two causes of action alleged against it—
the second cause of action for violation of CEQA and the third cause of action for
violation of planning and zoning provisions. Heritage joined the county’s demurrer. The
county and Heritage contended that the Coastal Commission “assumed exclusive
jurisdiction over the project application,” and that the commission’s de novo review and
subsequent approval of the project “superseded the [c]ounty’s decision by operation of
law.” Thus, the county’s “certification of an EIR under CEQA and approval of the
project” were “no longer a proper subject for judicial review.” FANS and the Coastal
Commission opposed the demurrer, each contending that the commission did not have
jurisdiction over the entirety of the project, and that the commission’s jurisdiction was
limited to the coastal development permit.
       The trial court concluded that Monterey County’s approval of the project,
including subdivision approval and certification of the EIR, was superseded by the
Coastal Commission’s de novo review, and thus the county’s decisions were no longer
the proper subjects for judicial review. The court sustained the demurrers to the second
and third causes of action against the county without leave to amend. A judgment of
dismissal was entered in favor of the county on April 2, 2019.
       E. Denial of Petition for Writ of Mandate
       FANS filed an opening brief in support of the petition for writ of mandate
regarding the remaining causes of action against the Coastal Commission. FANS argued
that the petition should be granted because the Coastal Commission failed to proceed in a
manner required by law. Specifically, (1) the Coastal Commission violated CEQA by
failing to conduct the requisite environmental review and make the requisite findings

                                             17
before approving the project, and (2) the commission’s post-approval findings failed to
state a valid basis for approving the project and constituted improper post hoc
rationalizations. Both the Coastal Commission and Heritage filed opposition to the writ
petition.
       After a hearing on the petition, the trial court filed a statement of decision denying
the petition for writ of mandate. In the statement of decision, the court made the
following determinations.
       First, the trial court disagreed with FANS’s contention that the Coastal
Commission violated CEQA by approving the project without environmental review and
prior to making findings. The court determined that the 2017 staff report demonstrated
that the Coastal Commission engaged in environmental review before approving the
project. The court observed that the 2017 staff report included “around 30 pages of
discussion and analyses of the [p]roject’s potential environmental impacts,” including
regarding water supply, water quality, ESHA, and agriculture. The court determined that,
although the commission “ultimately took an action different than that recommended in
the staff report and later adopted revised findings consistent with that decision . . . , this
fact does not mean [the commission] failed to conduct any environmental review in the
first instance.” The court also noted that “the change of direction taken by the
Commission was not ultimately predicated on new and different evidence relating to the
Project’s environmental impacts but a different view of how the LCP policies should be
interpreted relative to the evidence that had already been considered.”
       Second, the trial court rejected FANS’s contention that the Coastal Commission
failed to state a valid basis for approving the project and that the commission’s revised
findings constituted improper post hoc rationalizations. In making this determination, the
court found that there was “a lack of clarity” and inadequate analysis regarding portions
of FANS’s argument, and for that reason, the court “construe[d] [FANS’s] challenge as
being directed solely towards the adequacy of the statements made by the commissioners

                                               18
at the de novo hearing.” Turning to the merits of the challenge, the court stated: “Taking
together the requirement that environmental review precede project approval and the
requirement that adopted findings ultimately bridge the analytic gap between evidence
and the agency’s decision to approve or deny a project, the Court acknowledges the
tension that could arise when the Commission utilizes the procedure it employed here
where it adopts revised findings after the hearing to support its decision to approve a
project.” The court found, however, the procedure was authorized by Regulations,
section 13096. The court further concluded that “the commissioners stated the basis for
their [p]roject approval in sufficient detail at the November 8, 2017 de novo hearing,”
such that the later prepared revised findings did not constitute improper post hoc
rationalizations. In particular, the court found that the commission’s final written revised
findings regarding (1) water supply and (2) oak woodlands and ESHA were consistent
with oral statements made by the commission at the de novo hearing before the
commission voted to approve the project.
       In March 2020, FANS filed objections to the trial court’s statement of decision. In
April 2020, FANS filed a notice of appeal regarding the trial court’s statement of
decision.
       In June 2020, the trial court filed a judgment in favor of the Coastal Commission
and Heritage on the first cause of action for violation of the Coastal Act and the second
cause of action for violation of CEQA. The judgment incorporated the court’s written
statement of decision. The Coastal Commission filed a notice of entry of judgment on
July 13, 2020. On September 4, 2020, FANS filed a second notice of appeal, this time
from the judgment.
       This court ordered the two appeals by FANS to be considered together for
purposes of record preparation, briefing, oral argument, and disposition.




                                             19
                                     IV. DISCUSSION
       FANS contends that the Coastal Commission “failed to employ the proper
procedures required by CEQA when it approved the [project] prior to conducting
environmental review pursuant to its regulatory program.” (Italics and bold omitted.)
Before addressing the substance of FANS’s contention, we first set forth (1) the standard
of review and (2) general legal principles regarding environmental review by a certified
regulatory program, such as the Coastal Commission’s program for coastal development
permits.
       A. Standard of Review
       A decision by the Coastal Commission may be challenged by filing a petition for
writ of administrative mandate under Code of Civil Procedure section 1094.5. (Pub.
Resources Code, § 30801.) “The inquiry in such a case shall extend to the questions
whether the [commission] has proceeded without, or in excess of, jurisdiction; whether
there was a fair trial; and whether there was any prejudicial abuse of discretion. Abuse of
discretion is established if the [commission] has not proceeded in the manner required by
law, the order or decision is not supported by the findings, or the findings are not
supported by the evidence.” (Code Civ. Proc., § 1094.5, subd. (b), italics added.) 16
       Relevant here, “[i]n determining whether the agency complied with the required
procedures . . . , the trial court and the appellate courts essentially perform identical roles.
We review the record de novo and are not bound by the trial court’s conclusions.
[Citations.]” (Environmental Protection Information Center v. California Dept. of
Forestry & Fire Protection (2008) 44 Cal.4th 459, 479; accord, La Costa Beach
Homeowners’ Assn. v. California Coastal Com. (2002) 101 Cal.App.4th 804, 814-815
(La Costa Beach).)



       16
        FANS expressly indicates that it is not challenging any factual finding that
would implicate the substantial evidence standard of review.

                                              20
       “[I]f the manner in which an agency failed to follow the law is shown to be
prejudicial, or is presumptively prejudicial, as when the department or the board fails to
comply with mandatory procedures, . . . the decision [must] be set aside . . . .” (Sierra
Club v. State Bd. of Forestry (1994) 7 Cal.4th 1215, 1236; see Sierra Club v. County of
Fresno (2018) 6 Cal.5th 502, 515 [“failure to comply with the law subverts the purposes
of CEQA” and constitutes prejudicial error “if it omits material necessary to informed
decisionmaking and informed public participation”].)
       B. General Legal Principles Regarding Environmental Review by Certified
           Regulatory Programs
                              1. Certified Regulatory Program
       Under CEQA, the EIR “is ‘the primary means of achieving the Legislature’s
considered declaration that it is the policy of this state to “take all action necessary to
protect, rehabilitate, and enhance the environmental quality of the state.” [Citation.]’
[Citation.]” (Sierra Club v. State Bd. of Forestry, supra, 7 Cal.4th at p. 1229.)
Generally, “[w]henever a project may have a significant and adverse physical effect on
the environment, an EIR must be prepared and certified. [Citations.]” (Mountain Lion
Foundation v. Fish & Game Com. (1997) 16 Cal.4th 105, 113 (Mountain Lion
Foundation).)
       “An EIR is not required for all projects subject to governmental approval,
however. The Legislature has provided that the Secretary of the [Natural] Resources
Agency may certify a regulatory program of a state agency as exempt from the
requirement of EIR preparation if the program requires that a project be preceded by the
preparation of a written report containing certain information on the environmental
impacts of the project. (§ 21080.5, subd. (a).)” (Sierra Club v. State Bd. of Forestry,
supra, 7 Cal.4th at pp. 1229-1230; see Gov. Code, § 12805, subd. (a) [“Resources
Agency” renamed as “Natural Resources Agency”].) The certified regulatory program
“involv[es] essentially the same consideration of environmental issues as is provided by

                                              21
use of EIRs and negative declarations.” (Regs., § 15002, subd. (l).) Thus, the “state
agencies, operating under their own regulatory programs, generate a plan or other
environmental review document that serves as a functional equivalent of an EIR.
[Citations.]” (Mountain Lion Foundation, supra, 16 Cal.4th at p. 113.)
       To be certified, the regulatory program must meet the statutory criteria set forth in
section 21080.5. (See, e.g., id., subd. (d).) Among other requirements, the regulatory
program must adopt rules and regulations that “[r]equire that an activity will not be
approved or adopted as proposed if there are feasible alternatives or feasible mitigation
measures available that would substantially lessen a significant adverse effect that the
activity may have on the environment.” (Id., subd. (d)(2)(A).) 17
       The Coastal Commission’s regulatory program—regarding the consideration and
granting of coastal development permits under the Coastal Act—has been certified as
meeting the requirements of section 21080.5. (Regs., § 15251, subd. (c).) As a result,


       17
          The regulatory program must also adopt rules and regulations that:
       “(B) Include guidelines for the orderly evaluation of proposed activities and the
preparation of the plan or other written documentation in a manner consistent with the
environmental protection purposes of the regulatory program.
       “(C) Require the administering agency to consult with all public agencies that
have jurisdiction, by law, with respect to the proposed activity.
       “(D) Require that final action on the proposed activity include the written
responses of the issuing authority to significant environmental points raised during the
evaluation process.
       “(E) Require the filing of a notice of the decision by the administering agency on
the proposed activity with the Secretary of the Resources Agency. Those notices shall be
available for public inspection, and a list of the notices shall be posted on a weekly basis
in the Office of the Resources Agency. Each list shall remain posted for a period of 30
days.
       “(F) Require notice of the filing of the plan or other written documentation to be
made to the public and to a person who requests, in writing, notification. The notification
shall be made in a manner that will provide the public or a person requesting notification
with sufficient time to review and comment on the filing.” (§ 21080.5, subd. (d)(2)(B)-
(F).)


                                             22
“[u]nder the terms of section 21080.5, subdivision (c), that certification expressly
exempts the [coastal development permit] process from the provisions of chapters 3 and 4
and section 21167 of CEQA. [Citation.] Chapters 3 and 4 deal, in large part, with the
various requirements of an EIR at both the state level (chapter 3) and the local level
(chapter 4). Section 21167 sets forth the time within which an action challenging a
public agency’s decision under the provisions of CEQA must be filed.” (Sierra Club v.
State Bd. of Forestry, supra, 7 Cal.4th at p. 1230.)
       Although “[a]n agency operating pursuant to a certified regulatory program” is not
required to prepare an EIR, the agency is still required to “comply with all of CEQA’s
other requirements. [Citations.]” (Mountain Lion Foundation, supra, 16 Cal.4th at
p. 114; see Pub. Resources Code, § 21080.5, subd. (c); Cal. Code Regs., tit. 14, § 15250.)
Further, “to claim the exemption from CEQA’s EIR requirements, an agency must
demonstrate strict compliance with its certified regulatory program. [Citations.]”
(Mountain Lion Foundation, supra, 16 Cal.4th at p. 132.)
                            2. Functional Equivalent Document
       As stated above, a state agency operating a certified regulatory program
“generate[s] a[n] . . . environmental review document that serves as a functional
equivalent of an EIR. [Citations.]” (Mountain Lion Foundation, supra, 16 Cal.4th at
p. 113.) “The document used as a substitute for an EIR or negative declaration in a
certified program” must include a “description of the proposed activity.” (Cal. Code
Regs., tit. 14, § 15252, subd. (a)(1); see Pub. Resources Code, § 21080.5,
subd. (d)(3)(A).) Relevant here, the document must also include either:
“(A) Alternatives to the activity and mitigation measures to avoid or reduce any
significant or potentially significant effects that the project might have on the
environment, or [¶] (B) A statement that the agency’s review of the project showed that
the project would not have any significant or potentially significant effects on the
environment and therefore no alternatives or mitigation measures are proposed to avoid

                                             23
or reduce any significant effects on the environment. This statement shall be supported
by a checklist or other documentation to show the possible effects that the agency
examined in reaching this conclusion.” (Cal. Code Regs., tit 14., § 15252,
subd. (a)(2)(A), (B); see Pub. Resources Code, § 21080.5, subd. (d)(3)(A)). The
functional equivalent EIR must be “available for a reasonable time for review and
comment by other public agencies and the general public.” (§ 21080.5, subd. (d)(3)(B).)
       Requiring specific findings about alternatives and mitigation measures “ensures
there is evidence of the public agency’s actual consideration of alternatives and
mitigation measures, and reveals to citizens the analytical process by which the public
agency arrived at its decision. [Citations.] Under CEQA, the public agency bears the
burden of affirmatively demonstrating that, notwithstanding a project’s impact on the
environment, the agency’s approval of the proposed project followed meaningful
consideration of alternatives and mitigation measures. [Citation.]” (Mountain Lion
Foundation, supra, 16 Cal.4th at p. 134; see POET, LLC v. State Air Resources Bd.
(2013) 218 Cal.App.4th 681, 714 (POET) [“environmental review must be completed
before project approval”]; John R. Lawson Rock & Oil, Inc. v. State Air Resources Bd.
(2018) 20 Cal.App.5th 77, 98 [public agency’s “required environmental review was
incomplete at the time of the CEQA project approval” and therefore agency “violated
CEQA’s timing requirement”].)
            3. Coastal Commission’s De Novo Review of Permit Application
       As we set forth above, a local government’s decision on a coastal development
permit application may be appealed to the Coastal Commission. (§ 30603, subd. (a); see
Pacific Palisades, supra, 55 Cal.4th at p. 794.) The commission considers the
application de novo. (§ 30621, subd. (a); Security National Guaranty, Inc. v. California
Coastal Com. (2008) 159 Cal.App.4th 402, 411.) “[I]n effect, the Commission hears the
application as if no local governmental unit was previously involved, deciding for itself
whether the proposed project satisfies legal standards and requirements. [Citations.]”

                                            24
(Kaczorowski v. Mendocino County Bd. of Supervisors (2001) 88 Cal.App.4th 564, 569.)
The commission must determine whether the proposed development is in conformity
with the certified LCP. (§ 30604, subd. (b); see § 30603, subd. (b)(1).) If it is, the
commission must issue a coastal development permit. (§ 30604, subd. (b).)
       The commission’s regulations in effect during the relevant timeframe set forth the
following procedure for reviewing an application. (See Regs., §§ 13115, subd. (b),
13321.)
                      a. Written staff report
       Prior to a public hearing, the executive director, who is appointed by the
commission (Pub. Resources Code, § 30335), must “prepare a written staff report” that
includes the following: (1) a description of the proposed development and the project
site, (2) the significant questions of fact, (3) the applicable policies of the Coastal Act,
(4) public comments regarding the application, (5) any legal issues regarding the
application’s compliance with the Coastal Act, (6) a copy or summary of the EIR as it
relates to the issues of concern to the commission, and (7) staff’s recommendation. (Cal.
Code Regs., tit. 14, § 13057, former subds. (a) & (b), Register 99, No. 39 (Sept. 20,
1999); see id., § 13057, subd. (a)(1)-(4).)
       The staff recommendation must include: (1) “[s]pecific findings, including a
statement of facts, analysis, and legal conclusions as to whether the proposed
development conforms to the requirements of the Coastal Act”; (2) specific findings
evaluating the conformity of the development with the requirements of Public Resources
Code section 21080.5, subdivision (d)(2)(A), which provides that an activity will “not be
approved or adopted as proposed if there are feasible alternatives or feasible mitigation
measures available that would substantially lessen a significant adverse effect that the
activity may have on the environment”; (3) responses to significant environmental points
raised during the evaluation of the proposed development as required by CEQA; (4) a
recommendation regarding whether the application should be granted with or without

                                              25
conditions, or denied; and (5) if approval with conditions is recommended, then the
specific conditions must be identified, along with a discussion of why the conditions are
necessary to ensure the development will be in accordance with the Coastal Act. (Cal.
Code Regs., tit. 14, § 13057, former subd. (c), Register 99, No. 39 (Sept. 20, 1999); see
id., § 13057, subd. (a)(1)-(4).)
          The staff report must be distributed to Coastal Commission members, the
applicant, affected cities and counties, and people who have specifically requested it,
among others. (Regs., § 13059.) The staff report must be “distributed within a
reasonable time to assure adequate notification prior to the scheduled public hearing.”
(Ibid.)
          Written comments regarding the application or the staff report must be received at
the appropriate district office. (Regs., § 13060, subd. (b).) The executive director
generally must distribute the text or a summary of the communications to commission
members. (Id., § 13060, subds. (a) & (c).) Any person may review the written
communications at the commission office during normal working ours. (Id., § 13060,
subd. (d).)
                       b. Public hearing
          The matter must be set for a public hearing. (Regs., § 13062.) “Evidence before
the [Coastal] Commission includes, but is not limited to, the record before the local
government.” (Id., § 13118.) At the public hearing, the “technical rules relating to
evidence and witnesses” need not be followed, and “[a]ny relevant evidence shall be
considered if it is the sort of evidence on which responsible persons are accustomed to
rely in the conduct of serious affairs.” (Id., § 13065.)
          Regarding the order of proceedings, the executive director must make a
presentation regarding the project and include a summary of the staff recommendation.
(Regs., § 13066, subd. (a)(1).) The applicant and other people supporting or opposing the
application may also speak at the hearing, and the executive director and the applicant

                                              26
may respond. (Id., § 13066, former subd. (b)(1)-(3), Register 99, No. 39
(Sept. 20, 1999); see id., § 13066, subds. (a)(2)-(4), (b) & (c).) The commissioners may
ask questions following any person’s presentation. (Id., § 13066, subd. (e).) “At the
conclusion of the public testimony portion of the public hearing, the executive director
may propose to change the staff recommendation or the commission may propose to add,
delete, or modify the conditions contained in the staff recommendation. The applicant
and the executive director shall have an opportunity to comment briefly and specifically
on any proposed change.” (Id., § 13066, subd. (f).)
                       c. Vote by the commission
       The commission must then vote on the permit application. (Regs., § 13066,
subd. (g).) “[A] motion to grant the permit shall be deemed to include the terms proposed
in the project description as modified by the applicant at the hearing and the conditions
and findings proposed in the staff report as modified by staff at the hearing.” (Id.,
§ 13092, subd. (a).)
       “Any commissioner may move to add, delete or modify proposed terms,
conditions or findings.” (Regs., § 13092, subd. (b).) If “the commission moves to vote
on an application with terms different from those proposed by the applicant in the
application or conditions different than those proposed by the staff in the staff
recommendation, the applicant, appellant, and the executive director shall have an
opportunity to state briefly and specifically their views on the conditions.” (Id., § 13090,
subd. (d).)
       Voting is final upon the chairperson announcing the tally. (Regs., § 13094,
subd. (c).)
                       d. Written findings supporting the commission’s decision
        “All decisions of the commission relating to permit applications shall be
accompanied by written conclusions about the consistency of the application with [the
LCP] and [CEQA], and findings of fact and reasoning supporting the decision. The

                                             27
findings shall include all elements identified in section 13057[, former subdivision] (c)”
of the regulations regarding the content of the staff recommendation. (Regs., § 13096,
former subd. (a), Register 99, No. 39 (Sept. 20, 1999); see id., § 13096, subd. (a).)
       “The purpose of requiring written findings is to record the grounds on which the
decision of the Commission rests and thus render its legality reasonably and conveniently
reviewable on appeal. [Citations.] Without appropriate written findings, the trial court
cannot properly perform its function in a proceeding for administrative mandate and
determine whether the agency’s decision is supported by its findings and its findings are
supported by the evidence. [Citation.]” (McAllister v. California Coastal Com. (2008)
169 Cal.App.4th 912, 941.)
       Generally, “an action taken consistent with the staff recommendation shall be
deemed to have been taken on the basis of, and to have adopted, the reasons, findings and
conclusions set forth in the staff report as modified by staff at the hearing.” (Regs.,
§ 13096, subd. (b).)
       Relevant here, “[i]f the commission action is substantially different than that
recommended in the staff report, the prevailing commissioners shall state the basis for
their action in sufficient detail to allow staff to prepare a revised staff report with
proposed revised findings that reflect the action of the commission. . . .” (Regs., § 13096,
subd. (b), italics added.) A public hearing must be held regarding the revised findings.
(Id., § 13096, subd. (c).) “The public hearing shall solely address whether the proposed
revised findings reflect the action of the commission.” (Ibid.) After the public hearing, a
vote must be taken by the commission. Adoption of the revised findings “requires a
majority vote of the members from the prevailing side present at the meeting of the
commission, with at least three of the prevailing members present and voting.” (Pub.
Resources Code, § 30315.1; see Cal. Code Regs., tit. 14, § 13096, subds. (b) & (c).)
       “[R]evised findings are meant to capture actions, not change them. [Citations.]”
(San Diego Navy Broadway Complex Coalition v. California Coastal Com. (2019) 40

                                              28
Cal.App.5th 563, 577, fn. 8; see La Costa Beach, supra, 101 Cal.App.4th at p. 819
[revised findings “reflect[ed] in writing the rationale that the Commissioners and staff
articulated on the record at the . . . public hearing” and were not post hoc rationalizations
(italics added)].)
       C. Analysis
       FANS contends that the Coastal Commission “failed to employ the proper
procedures required by CEQA” because the commission approved Heritage’s coastal
development permit application “prior to conducting environmental review pursuant to
[the commission’s] regulatory program.” (Italics & boldface omitted.) FANS argues that
a certified regulatory program’s written document regarding environmental review (the
functional equivalent of an EIR) must (1) contain certain elements, including a discussion
of impacts, alternatives, and mitigation measures, and (2) be prepared before a project is
approved. FANS contends that the 2017 staff report, which was prepared prior to the
Coastal Commission’s de novo hearing at which the commission approved the project,
was inadequate because that report did not discuss alternatives or mitigation measures
despite finding significant impacts. FANS argues that the subsequent 2018 staff report,
which contained revised findings, could not constitute the requisite document, because it
was prepared after the Coastal Commission had already approved the project. FANS
contends that the 2018 staff report was “an extreme example of post hoc rationalization.”
       The Coastal Commission contends that its “de novo review process is the
functional equivalent of an EIR for purposes of CEQA.” According to the commission,
the “de novo review process in this case involved two hearings and two versions of a
report prepared by staff,” that is, the de novo review and revised findings hearings, and
the staff reports prepared prior to those two hearings. The Coastal Commission contends
that the final adopted revised findings “memorialize the Commission’s decision at the de
novo hearing to approve the application for a coastal development permit, a decision it
made with the benefit of full environmental review.”

                                             29
       Heritage contends that the “functional equivalent document was the [Coastal]
Commission’s decision, as reflected in its revised findings.” Heritage argues that the
Coastal Commission complied with its regulations, and that “[t]here was no new or
different evidence and no new or different environmental analysis or LCP determinations
made following the Commission’s vote to approve the [p]roject.” Heritage argues that
the revised findings “were not . . . a ‘post-hoc rationalization,’ but rather were informed
by the LCP itself, [Heritage’s] analysis and expert evidence, and the comments of two
Coastal Commissioners who took the lead at the de novo hearing in addressing LCP
inconsistency and the environmental justice benefits of the [p]roject to the Las Lomas
community.” Heritage contends that the prevailing commissioners at the de novo hearing
determined that (1) the LCP did not create a moratorium on development when the
groundwater basin is in overdraft, and the project could proceed based on evidence that
the project was water neutral or water positive, and (2) the oak woodlands at the project
site did not constitute ESHA.
       We determine that the Coastal Commission’s environmental review was
incomplete at the time it approved Heritage’s coastal development permit application on
November 8, 2017, and that this failure to complete the required environmental review
before approving the permit application requires that the approval be vacated.
       Under CEQA, “to claim the exemption from . . . EIR requirements, [the Coastal
Commission] must demonstrate strict compliance with its certified regulatory program.
[Citations.]” (Mountain Lion Foundation, supra, 16 Cal.4th at p. 132.) This includes
complying with the requirement “that a project be preceded by the preparation of a
written report containing certain information on the environmental impacts of the project.
[Citation.])” (Sierra Club v. State Bd. of Forestry, supra, 7 Cal.4th at p. 1230, italics
added.) This “environmental review document that serves as a functional equivalent of
an EIR” (Mountain Lion Foundation, supra, 16 Cal.4th at p. 113) must include
“alternatives to the activity, and mitigation measures to minimize any significant adverse

                                             30
effect on the environment of the activity” (Pub. Resources Code, § 21080.5,
subd. (d)(3)(A); see id., § 21080.5, subd. (d)(2)(A); Cal. Code Regs., tit. 14, § 15252,
subd. (a)(2)(A), (B); Pesticide Action Network North America v. Department of Pesticide
Regulation (2017) 16 Cal.App.5th 224, 245; Strother v. California Coastal Com. (2009)
173 Cal.App.4th 873, 878; Schoen v. Department of Forestry & Fire Protection (1997)
58 Cal.App.4th 556, 572).
       Consistent with these requirements of CEQA, the Coastal Commission’s certified
regulatory program required the staff report to include findings evaluating the conformity
of the development with the requirements of Public Resources Code section 21080.5,
subdivision (d)(2)(A), which provides that an activity will “not be approved or adopted as
proposed if there are feasible alternatives or feasible mitigation measures available that
would substantially lessen a significant adverse effect that the activity may have on the
environment.” (See Cal. Code Regs., tit. 14, § 13057, former subd. (c)(2), Register 99,
No. 39 (Sept. 20, 1999); id., § 13057, subd. (a)(1), (3).) Along these lines, the staff report
was also required to include a discussion of any necessary conditions for the project. (Id.,
§ 13057, former subd. (c)(4), (5), Register 99, No. 39 (Sept. 20, 1999); see id., § 13057,
subd. (a)(3), (4).)
       These requirements of the Coastal Commission’s certified regulatory program
follow CEQA’s “substantive mandate that public agencies refrain from approving
projects for which there are feasible alternatives or mitigation measures,” and that an
agency not approve a project for which significant environmental effects have been
identified unless the agency makes specific findings about alternatives and mitigation
measures. (Mountain Lion Foundation, supra, 16 Cal.4th at p. 134; see §§ 21002,
21081.) A public agency “is required to carry out [this mandate] even when operating
pursuant to its certified regulatory program. [Citations.]” (Mountain Lion Foundation,
supra, at p. 134.)



                                             31
       A public agency must engage in a “meaningful consideration of alternatives and
mitigation measures” before approving a project. (Mountain Lion Foundation, supra, 16
Cal.4th at p. 134; see POET, supra, 218 Cal.App.4th at p. 714 [“environmental review
must be completed before project approval”].)) Requiring specific findings about
alternatives and mitigation measures “ensures there is evidence of the public agency’s
actual consideration of alternatives and mitigation measures, and reveals to citizens the
analytical process by which the public agency arrived at its decision. [Citations.]”
(Mountain Lion Foundation, supra, at p. 134.)
       In this case, the 2017 staff report, which was prepared prior to the Coastal
Commission’s approval of the project, acknowledged that “the proposed project would
have significant adverse effects on the environment.” The report also acknowledged that
project modifications and design alternatives were necessary to address issues pertaining
to (1) oak woodland, (2) water quality, (3) visual resources and community character,
(4) agricultural areas, and (5) traffic. However, neither the 2017 staff report nor its
addendum contained a complete analysis of mitigation measures or alternatives, as
required by CEQA and the Coastal Commission’s regulatory program. (Pub. Resources
Code, § 21080.5, subd. (d)(2)(A), (3)(A); Cal. Code Regs., tit. 14, §§ 15252,
subd. (a)(2)(A), 13057, former subd. (c)(2), Register 99, No. 39 (Sept. 20, 1999); see Cal.
Code Regs., tit. 14, § 13057, subd. (a)(1), (3); Mountain Lion Foundation, supra, 16
Cal.4th at p. 134.) The 2017 staff report and addendum also did not analyze any specific
conditions that were necessary for approval of the project. (Regs., § 13057, former
subd. (c)(4), (5), Register 99, No. 39 (Sept. 20, 1999); see id., § 13057, subd. (a)(3), (4).)
Instead, because the 2017 staff report was recommending “independently denying the
project based on the lack of an adequate water supply,” the 2017 staff report indicated
that additional information or documentation regarding these other issues (e.g., oak
woodland, water quality, visual resources and community character, agricultural areas,



                                              32
and traffic) was “not warranted at this time,” and that any additional analysis,
modification, or alternatives with respect to these other issues was rendered “moot.”
       At the November 2017 de novo hearing, the Coastal Commissioners primarily
asked staff about water supply and ESHA/oak woodland issues. One of the
commissioners expressed disagreement with staff regarding policy interpretations
concerning water supply and ESHA/oak woodland. None of the commissioners made a
statement that expressed a view regarding mitigation measures or alternatives, or
regarding any conditions that might be necessary to approve the project.
       After the project was approved at the November 2017 de novo hearing, Coastal
Commission staff in the 2018 staff report analyzed for the first time various
“components” of the project, mitigation measures, and/or conditions for the project. The
2018 staff report ultimately determined that, after “review[ing] the relevant coastal
resource issues associated with the proposed project,” “the project as proposed
appropriately addresses any potential adverse impacts to such coastal resources.”
Commission staff further found “that the proposed project avoids significant adverse
effects on the environment within the meaning of CEQA. As such, there are no
additional feasible alternatives or feasible mitigation measures available which would
substantially lessen any significant adverse environmental effects that approval of the
proposed project, as modified, would have on the environment within the meaning of
CEQA.” This new environmental analysis of various “components,” mitigation
measures, and/or conditions for the project that “appropriately addresse[d] any potential
adverse impacts to . . . coastal resources” included the following:
       First, regarding habitat resources (previously referred to by commission staff as
ESHA), the 2018 staff report contained a new environmental analysis regarding whether
the proposed residential subdivision within oak woodland, including the removal of oak
trees, was consistent with the LCP. The staff’s new environmental analysis relied on,
among other things, recommendations set forth in a forester’s assessment, project

                                             33
conditions approved by Monterey County regarding oak woodland mitigation, and the
anticipated preparation of an oak woodland restoration plan. With these parameters or
conditions on the project (which affected the lots regarding size, location, siting, design,
bulk, and boundaries and also reduced oak tree removal), commission staff determined
that the project “sufficiently minimized the amount of oak tree removal, and included
measures to ensure its long-term maintenance and enhancement per the LCP.”
       Second, regarding water quality, the 2018 staff report contained a new
environmental analysis regarding whether the project was consistent with applicable LCP
requirements governing water quality. In its new environmental analysis, commission
staff determined that water quality concerns would be sufficiently addressed by the
project’s proposed water quality protection measures during and after construction. 18
       Third, regarding the protection of visual resources and community character, the
2018 staff report contained a new environmental analysis regarding whether the project
was consistent with the applicable policies. In its new environmental analysis,
commission staff considered, among other matters, the siting and design of residences,
vegetative screening, and the existence of and consistency with the oak woodland
restoration plan. Based on the measures included in the project, commission staff
determined that “the project [was] consistent with applicable visual resources and
community character protection policies.”

       18
           Regarding the water quality protection measures, commission staff stated:
“Specifically, as proposed, the project will include new stormwater infrastructure,
including a post-construction drainage and erosion control system/detention pond
designed to capture and infiltrate stormwater. The stormwater control measures will be
sited and designed to the maximum extent feasible: to collect, filter, treat, and direct all
site drainage and runoff in a manner designed to protect and enhance coastal resources; to
prevent pollutants, including sediments, from entering coastal waters or wetlands; to
retain runoff from roofs, driveways, decks, and other impervious surfaces onsite; to use
low impact development BMPs; and to include maintenance and management procedures
applicable for the life of the project (including with respect to any homeowners
association agreements as appropriate).”

                                             34
       Regarding traffic, the 2018 staff report contained a new environmental analysis
regarding whether the project was consistent with the LCP. The new environmental
analysis included a discussion of “transportation improvements designed to mitigate for
project traffic impacts.” Commission staff determined that “the project’s traffic
mitigations [were] sufficient to offset its impacts consistent with the LCP . . . .” After the
2018 staff report was issued, Heritage proposed additional policy analysis to be added
regarding the project’s consistency with the LCP, and the Coastal Commission adopted
the proposed language at the hearing on revised findings.
       The 2018 staff report thus contained new environmental analysis regarding
components, mitigation measures, and/or conditions for the project, and those revised
findings (along with modifications proposed by Heritage) were adopted by the Coastal
Commission at the September 2018 hearing. As we have explained, however, the Coastal
Commission was required to consider project alternatives, mitigation measures, and
conditions for the project before approving the coastal development permit application at
the 2017 de novo hearing. (Mountain Lion Foundation, supra, 16 Cal.4th at p. 134;
POET, supra, 218 Cal.App.4th at p. 714; see §§ 21002, 21081.)
       The Coastal Commission’s certified regulatory program does contemplate that the
commission might take an “action . . . substantially different than that recommended in
the staff report.” (Regs., § 13096, subd. (b).) Thus, notwithstanding the 2017 staff report
recommending denial of Heritage’s coastal development permit application, the
commission might properly take a “substantially different . . . action” and approve the
application. (Ibid.) To properly take this action, however, the prevailing commissioners
were required to “state the basis for their action in sufficient detail to allow staff to
prepare a revised staff report with proposed revised findings that reflect[ed] the action of
the commission.” (Ibid., italics added.) In this case, none of the prevailing
commissioners at the 2017 de novo hearing expressed a view regarding mitigation
measures or project alternatives, or regarding any conditions that might be necessary for

                                               35
project approval. Indeed, commission staff did not provide a substantive analysis of
many “components” of the project, mitigation measures, and/or necessary conditions
until the 2018 staff report, which was after the project had been approved by the
commission.
       Our conclusion that the Coastal Commission failed to follow the proper procedure
is further supported by the prevailing commissioners’ statements at the hearing regarding
revised findings in 2018, which was after the commission had approved the project and
after FANS had filed the petition for writ of mandate in the trial court. At the
2018 hearing regarding revised findings, the prevailing commissioners discussed whether
to adopt Heritage’s proposed modifications to the 2018 staff report regarding revised
findings. One of the commissioners remarked: “[W]e find ourselves in a situation where
the interests, generally speaking, of the Commission in terms of the permit itself and that
of [Heritage] should be somewhat aligned. So it is in the interest of [Heritage] to
strengthen our findings from their perspective, not to weaken them. [¶] It’s also in the
interest of the Commission to have the most defensible findings possible here in the
interest of [Heritage] and the Commission should be aligned because the Commission
granted the permit. We granted the application.” The commissioner subsequently stated,
“I have no objection to the suggested modifications made by [Heritage] because I think
they also in most cases -- they strengthen and broaden and add to the findings that were
made by the majority at that hearing. And so I would personally have no objection to
incorporating that.” (Italics added.) A second commissioner stated, “[Heritage’s] revised
findings do adequately reflect what my thought process was and why I voted the way I
did.” (Italics added.) A third commissioner stated, “I agree with my colleagues . . . that
the revised findings reflect what my thought process was that day as well.” (Italics
added.) These statements by the prevailing commissioners at the 2018 hearing support
the conclusion that the commission’s revised findings, including the modifications
proposed by Heritage, went beyond the limited statements about policy interpretations

                                             36
concerning water supply and ESHA/oak woodland that were expressed by the prevailing
commissioners at the earlier 2017 de novo hearing when the application was approved.
       In this regard, the commission’s regulations require that the prevailing
commissioners expressly “state the basis for their action in sufficient detail to allow staff
to prepare a revised staff report with proposed revised findings.” (Regs., § 13096,
subd. (b), italics added.) As the trial court in this case observed, this provision “ensure[s]
that the Commission’s environmental review and reasoning occur before any action is
taken as it effectively requires commissioners to set forth the analytic route between the
evidence and the action at the hearing before approval. Put another way, the requirement
that commissioners state the basis for their action in enough detail that staff can later
prepare revised findings reflective of their decision is essentially a requirement that the
commissioners layout the analytic route for their decision before the approval occurs.
Under these circumstances, the revised findings are then not post hoc rationalizations but
a mere ‘reflect[ion] in writing’ of the rationale articulated by the Commission at the
hearing in which approval is granted. [Citation.]” (Fn. omitted, italics added.) In this
case, the commission’s 2018 revised findings went beyond the limited statements about
LCP policy interpretations concerning water supply and ESHA/oak woodland that were
expressed by the prevailing commissioners at the earlier 2017 de novo hearing when the
application was approved, and instead the 2018 staff report and revised findings
ultimately adopted by the prevailing commissioners included new environmental analysis
regarding project components, mitigations measures, and/or conditions that were
necessary to address potential adverse impacts to coastal resources.
       The Coastal Commission and Heritage rely on various cases for the general
proposition that the commission at the de novo hearing could properly reject staff’s
recommendation contained in the 2017 staff report. We agree with the general
proposition that the Coastal Commission may reject a staff recommendation contained in
a staff report. (See Regs., §§ 13096, subd. (b) [addressing the circumstance when “the

                                             37
commission action is substantially different than that recommended in the staff report”];
13090, subd. (d) [addressing the circumstance if “the commission moves to vote on an
application with . . . conditions different than those proposed by the staff in the staff
recommendation”].) However, none of the cases cited by the Coastal Commission or
Heritage involves facts similar to this case, where a project with potential adverse
impacts to the environment is approved before a complete analysis is conducted
regarding alternatives, mitigation measures, and/or project conditions.
       For example, Ocean Harbor House Homeowners Assn. v. California Coastal Com.
(2008) 163 Cal.App.4th 215 (Ocean Harbor), a case cited by Heritage, is factually
distinguishable in significant respects from the present case. In Ocean Harbor, a
homeowners association sought to build a seawall to protect the association’s
condominium complex from erosion that threatened the complex’s structural integrity.
(Id. at p. 219.) Coastal Commission staff prepared a report recommending the grant of a
coastal development permit with conditions. (Id. at pp. 220-221.) Because the seawall
would cause an acre of beach to erode, which in turn would cause the loss of lateral
access along the beach and the loss of recreational use, the staff report recommended an
in-lieu mitigation fee to be used to buy beach property elsewhere for public recreational
use. (Id. at p. 221.) The staff report “discussed three methods to determine the value of
the acre of beach that would be lost and thus the amount of the mitigation fee.” (Ibid.)
The three methods were the sand-replacement method, the real estate value method, and
the economic recreational value method. (Id. at p. 221-222.) “Each method considered
the loss of beach from a different perspective.” (Id. at p. 221.) Although the staff report
recommended the second valuation method, which would result in a $1 million
mitigation fee, the commission ultimately voted in favor of the third valuation method,
which was estimated to result in a fee of more than $5 million. (Id. at p. 223-224.) The
commission later adopted revised findings to reflect its action. (Id. at p. 225.)



                                              38
       The homeowners filed a petition for writ of mandate, contending “the fee was
arbitrary and based on post hoc rationalization because the Commission first decided to
increase the fee from $1 million to $5 million and then sought a justification for doing
so.” (Ocean Harbor, supra, 163 Cal.App.4th at p. 226.) The trial court denied the
petition, and the appellate court affirmed. (Id. at p. 220.)
       The appellate court explained that the staff report “provided detailed analyses of
three ways the fee could be determined, each of which took a different perspective on the
nature of the loss of beach: the loss of sand; the loss of real estate; and the loss of
recreational value. Staff recommended the second way, which resulted in a fee of
$1 million. However, staff admitted that its recommendation provided only partial
mitigation and, in light of the economic recreational value method, underestimated the
impact.” (Ocean Harbor, supra, 163 Cal.App.4th at p. 245.) A Coastal Commissioner
“echoed the staff’s admission,” “objected to the recommendation,” explained the basis
for his objection, and “recommended that the Commission adopt the economic
recreational value approach [(the third method)], which was fully detailed in the report.”
(Ibid.) The commission thereafter voted to adopt the third method. (Ibid.) The appellate
court found that “the detailed explanation of the [third method] and the resulting fee in
the staff report provided an ample factual basis and explanation for the Commission’s
decision to reject the staff recommendation and adopt a different methodology and fee.”
(Ibid.) The appellate court further found that “revisions” to the staff report “were
relatively minor and cannot reasonably be considered a post hoc rationalization for
predetermined decision.” (Ibid.)
       In contrast, in this case, the 2017 staff report for the de novo hearing found that the
project had a water supply issue, would have significant adverse effects on the
environment, and recommended denying the permit application. Unlike the staff report
in Ocean Harbor which contained a “detailed explanation” of three valuation methods for
calculation of a mitigation fee (Ocean Harbor, supra, 163 Cal.App.4th at p. 245), the

                                              39
2017 staff report prepared for the de novo hearing in this case did not include a complete
analysis of alternatives, mitigation measures, or conditions that might be necessary for
project approval. Moreover, in this case, none of the commissioners at the de novo
hearing expressed a view regarding alternatives, mitigation measures, or conditions that
might be necessary to address significant adverse effects the project may have on the
environment, yet a majority of commissioners voted to approve the application. (Cf. La
Costa Beach, supra, 101 Cal.App.4th at p. 819 [subsequent revised findings “reflect[ed]
in writing the rationale that the Commissioners and staff articulated on the record at
the . . . public hearing” and were not post hoc rationalizations (italics added)].) It was not
until the preparation of the 2018 staff report that an analysis was completed regarding
various project components, mitigation measures, and/or conditions that were determined
necessary to avoid potential adverse impacts on coastal resources. This environmental
analysis should have been completed before the commission voted to approve the project.
(See, e.g., Mountain Lion Foundation, supra, 16 Cal.4th at p. 134; POET, supra, 218
Cal.App.4th at p. 714.)
       We also are not persuaded by Heritage’s characterization of the procedure in this
case – in which the Coastal Commission “[i]n approving the [p]roject, . . . disagreed with
its staff, thus requiring that the matter return to the Commission for adoption of revised
findings” – as “roughly analogous to when a trial court provides its tentative ruling on a
matter at a hearing and only later adopts its written order or findings setting forth its
decision, either consistent with or different from the tentative.” When a matter is under
submission, a trial court is free to change its tentative ruling, including its reasons and
ultimate decision. The Coastal Commission, however, must complete the requisite
environmental analysis before the commission decides to approve the project at the de
novo hearing, and the prevailing commissioners must state the basis for their action in
sufficient detail at that hearing if the commission’s action is substantially different than
the staff recommendation. The revised findings issued thereafter should “reflect in

                                              40
writing the rationale that the Commissioners . . . articulated on the record at the [de novo]
hearing.” (La Costa Beach, supra, 101 Cal.App.4th at p. 819.) In this case, as we have
explained, the commission’s environmental analysis was incomplete at the time of the
application’s approval at the 2017 de novo hearing, and the subsequent 2018 staff report,
which was adopted with modifications by the prevailing commissioners, contained new
environmental analyses regarding the project’s components, mitigation measures, and
conditions in relation to potential adverse impacts to coastal resources.
       We are also not persuaded by Heritage’s contention that FANS failed to exhaust
its administrative remedies and is barred from raising a claim that the Coastal
Commission did not analyze the project’s impacts regarding visual resources, agricultural
resources, and transportation impacts before approving the project. Heritage argues that
FANS never raised an issue regarding impacts to these resources in the Coastal
Commission proceedings or in the trial court. Heritage primarily relies on
section 21177 19 and Sierra Club v. City of Orange (2008) 163 Cal.App.4th 523, 535




       19
           Section 21177 states: “(a) An action or proceeding shall not be brought
pursuant to Section 21167 unless the alleged grounds for noncompliance with this
division were presented to the public agency orally or in writing by any person during the
public comment period provided by this division or before the close of the public hearing
on the project before the issuance of the notice of determination.
        “(b) A person shall not maintain an action or proceeding unless that person
objected to the approval of the project orally or in writing during the public comment
period provided by this division or before the close of the public hearing on the project
before the filing of notice of determination pursuant to Sections 21108 and 21152.
        “(c) This section does not preclude any organization formed after the approval of a
project from maintaining an action pursuant to Section 21167 if a member of that
organization has complied with subdivision (b).
        “(d) This section does not apply to the Attorney General.
        “(e) This section does not apply to any alleged grounds for noncompliance with
this division for which there was no public hearing or other opportunity for members of
the public to raise those objections orally or in writing before the approval of the project,
or if the public agency failed to give the notice required by law.”

                                             41
[exact issue must be presented to the public agency in order to advance exhaustion
doctrine’s purpose of providing agency with opportunity to act before litigation occurs].)
       “ ‘ “Exhaustion of administrative remedies is a jurisdictional prerequisite to
maintenance of a CEQA action.” [Citation.] Subdivision (a) of . . . section 21177 sets
forth the exhaustion requirement . . . .’ ” (California Native Plant Society v. City of
Rancho Cordova (2009) 172 Cal.App.4th 603, 615-616 (California Native Plant).) The
requirement is satisfied if “the alleged grounds for noncompliance with [CEQA] were
presented to the public agency orally or in writing by any person during the public
comment period provided by [CEQA] or before the close of the public hearing on the
project before the issuance of the notice of determination.” (§ 21177, subd. (a).) “ ‘The
purpose of the rule of exhaustion of administrative remedies is to provide an
administrative agency with the opportunity to decide matters in its area of expertise prior
to judicial review. [Citation.] The decisionmaking body “ ‘is entitled to learn the
contentions of interested parties before litigation is instituted.’ ” ’ [Citation.] [¶] To
exhaust administrative remedies, ‘[m]ore is obviously required’ than ‘generalized
environmental comments at public hearings.’ [Citation.] ‘On the other hand, less
specificity is required to preserve an issue for appeal in an administrative proceeding than
in a judicial proceeding.’ ” (California Native Plant, supra, 172 Cal.App.4th at p. 616.)
Generally, “ ‘the exhaustion requirement does not apply when the administrative
procedure did not provide for a public hearing or other opportunity for members of the
public to raise objections before project approval. [Citation.]’ [Citation.]” (Hines v.
California Coastal Com. (2010) 186 Cal.App.4th 830, 854; see § 21177, subd. (e).)
       In this case, the 2017 staff report prepared prior to the de novo hearing did not
contain a complete environmental analysis of alternatives, mitigation measures, and
conditions for project approval because commission staff recommended denial of
Heritage’s permit application. Despite the staff recommendation to deny the application,
the Coastal Commission instead approved the project at the 2017 de novo hearing.

                                              42
Thereafter, and prior to the commission’s hearing regarding revised findings, FANS and
LandWatch in a letter to the Coastal Commission dated September 7, 2018, objected to
the 2018 staff report regarding revised findings, contending that the report contained
“improper after-the-fact rationalizations,” was an “attempt to justify an approval that
occurred without any conditions or findings in support of approval,” “serve[d] as a post
hoc rationalization for a project that was already approved on November 8, 2017,” and
“include[d] after-the-fact environmental review in violation of CEQA.” FANS further
contended that the prevailing commissioners at the de novo hearing “failed to provide an
adequate basis” for approving the project, including regarding water, ESHA, and
agriculture, and that the project was approved “without conditions and without
mitigations.” FANS argued that although the prevailing commissioners apparently
disagreed with staff on certain policy issues, the commissioners’ reasoning on those
policies was “insufficient” to support approval and the “after-the-fact [s]taff [r]eport and
revised findings do not cure this defect.” FANS cited to Public Resources Code
section 21080.5, subdivision (d)(2)(A) [certified regulatory program’s rules must require
that an activity will not be approved if there are feasible alternatives or mitigation
measures that would substantially lessen a significant adverse effect] and California Code
of Regulations, title 14, section 13096, subdivision (b) [if commission action is
substantially different than staff recommendation, then prevailing commissioners must
state the basis for the their action in sufficient detail to allow preparation of proposed
revised findings that reflect commission’s action].
       Similarly, FANS in its opening brief in support of the petition for writ of mandate
filed in the trial court reiterated its contentions that the Coastal Commission failed to
conduct the requisite environmental review before approving the project, and that the
post-approval findings constituted improper post hoc rationalizations, again citing Public
Resources Code section 21080.5, subdivision (d) and California Code of Regulations,
title 14, section 13096, subdivision (b). We further observe that Heritage, in opposition

                                              43
to the petition by FANS, argued that the 2018 staff report regarding revised findings
“fully addressed the environmental impacts of the [p]roject,” and that the report included
a “comprehensive review and analysis” of coastal resource issues regarding “water
supply and groundwater resources,” “habitat resources,” “water quality,” “visual
resources and community character,” “agriculture,” and “traffic.”
       On this record, we determine that FANS has preserved the dispositive issue of this
appeal, that is, whether the Coastal Commission failed to complete the requisite
environmental review before approving Heritage’s permit application at the 2017 de novo
hearing (see, e.g., Pub. Resources Code, § 21080.5, subd. (d)(2)(A), (3)(A)), which
includes the question of whether the prevailing commissioners sufficiently stated the
basis for their action at the hearing to properly allow staff to prepare a report regarding
revised findings (Cal. Code Regs., tit. 14, § 13096, subd. (b)).
       We observe that FANS on appeal also contends that the 2018 staff report “is not
an adequate functional equivalent document in any event” because it “fails to address
alternatives,” “it improperly conflates Project features and mitigation measures,” and “it
reverses previous conclusions without adequate explanation.” As we have explained, the
Coastal Commission failed to comply with the requirements of CEQA and the
commission’s own regulatory program when it approved Heritage’s coastal development
permit application without first completing an analysis of mitigation measures (including
conditions on the project) and project alternatives. The 2018 staff report containing
revised findings, which was prepared after project approval, does not remedy this defect
in procedure. We therefore do not reach these additional issues raised by FANS.
       Lastly, all the parties raise the issue of Monterey County’s EIR in relation to the
Coastal Commission’s approval of Heritage’s coastal development permit application.
We do not address the issue further, as (1) FANS contends that the commission “did not
truly rely on the County’s EIR,” (2) the commission contends that its approval of the
permit application was proper “without the County’s EIR,” and (3) Heritage

                                             44
acknowledges that, notwithstanding the existence of the county’s EIR, the commission
was required to “reach[] its own conclusions on whether and how to approve the project.”
(Italics added.)
       In sum, the record reflects that the Coastal Commission did not complete an
analysis of mitigation measures (including conditions for the project) or alternatives, as
required under CEQA and the commission’s certified regulatory program, until the
2018 staff report was prepared, which was after the project had already been approved.
Under these circumstances, we conclude that the commission failed to comply with the
requirements of CEQA and the commission’s own regulatory program by approving
Heritage’s coastal development permit application without first completing an analysis of
mitigation measures (including conditions for the project) and alternatives. Because the
commission did not proceed in accordance with the procedures mandated by law, the
commission abused its discretion in approving the permit application. (Code Civ. Proc.,
§ 1094.5, subd. (b); see Mountain Lion Foundation, supra, 16 Cal.4th at p. 137 [“failure
to proceed in accordance with law presumptively prejudicial when mandatory procedures
not followed”], citing Sierra Club v. State Bd. of Forestry, supra, 7 Cal.4th at pp. 1235-
1237; Sierra Club v. County of Fresno, supra, 6 Cal.5th at p. 515 [“failure to comply
with the law subverts the purposes of CEQA” and constitutes prejudicial error “if it omits
material necessary to informed decisionmaking and informed public participation”].)
                                    V. DISPOSITION
       The judgment is reversed. On remand, the trial court is directed (1) to vacate its
decision denying the petition for writ of mandate, (2) to enter a new judgment granting
the petition against the California Coastal Commission, and (3) to issue a writ of mandate
directing the commission to vacate its approval of the coastal development permit
application. Appellants Friends, Artists and Neighbors of Elkhorn Slough and
LandWatch Monterey County shall recover their costs on appeal.



                                             45
                                BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




Friends, Artists and Neighbors of Elkhorn Slough v. California Coastal Commission
H048088
H048409
Filed 12/14/21
                           CERTIFIED FOR PUBLICATION


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SIXTH APPELLATE DISTRICT


FRIENDS, ARTISTS AND NEIGHBORS                    H048088, H048409
OF ELKHORN SLOUGH et al.,                        (Monterey County
                                                  Super. Ct. No. 18CV001000)
        Plaintiffs and Appellants,
                                                  ORDER CERTIFYING OPINION
        v.                                        FOR PUBLICATION

CALIFORNIA COASTAL
COMMISSION,

        Defendant and Respondent;

HERITAGE/WESTERN COMMUNITIES,
LTD, et al.,

        Real Parties in Interest and
        Respondents.



THE COURT:
        The opinion in the above-entitled matter filed on November 15, 2021, was not
certified for publication in the Official Reports. The Coastal Environmental Rights
Foundation; Remy Moose Manley LLP; the Planning and Conservation League, Building
a Better Redondo, Penny Elia, and the Environmental Defense Center; appellants Friends,
Artists and Neighbors of Elkhorn Slough and LandWatch Monterey County; and Citizens
Preserving Venice request the opinion be certified for publication. Under California
Rules of Court, rule 8.1105(c), the opinion is ordered published.
                                BAMATTRE-MANOUKIAN, J.




                                ELIA, ACTING P.J.




                                DANNER, J.




Friends, Artists and Neighbors of Elkhorn Slough v. California Coastal Commission
H048088
H048409
Trial Court:                                 Monterey County Superior Court
                                             Superior Court No.: 18CV001000


Trial Judge:                                 Hon. Lydia Villarreal


Attorneys for Plaintiffs and Appellants:  William P. Parkin
Friends, Artists and Neighbors of Elkhorn Yuchih Pearl Kan
Slough; Landwatch Monterey County         Wittwer Parkin LLP

                                             Molly E. Erickson
                                             Michael W. Stamp
                                             Stamp | Erickson


Attorneys for Defendant and Respondent:      Rob Bonta
California Coastal Commission                Attorney General of California
                                             Daniel A. Olivas
                                             Senior Assistant Attorney General
                                             David G. Alderson
                                             Supervising Deputy Attorney General
                                             Susan A. Austin
                                             Deputy Attorney General


Attorneys for Real Parties of Interest and   Steven Harold Kaufmann
Respondent:                                  Nossaman LLP
Heritage/Western Communities Ltd and
Heritage Development Corporation             Mark A. Blum
                                             Horan Lloyd, A Professional Corporation




Friends, Artists and Neighbors of Elkhorn Slough v. California Coastal Commission
H048088
H048409